Citation Nr: 0411068	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  97-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for sinusitis.

2.  Entitlement to a compensable rating for tension/vascular 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1995.

This appeal to the Board of Veterans Appeals (the Board) is from 
rating action taken by the Department of Veterans Affairs (VA) 
Regional office (RO) in Phoenix, Arizona.

The veteran provided testimony at a hearing before a Veterans Law 
Judge in  January 1998; a transcript is of record.  

Thereafter, the Board remanded the case in April 1999 on the 
issues of entitlement to service connection for chronic cervical, 
thoracic, and lumbosacral strain; entitlement to a compensable 
rating for sinusitis; and entitlement to a compensable rating for 
tension/vascular headaches.

At the time of the Board's remand, it was noted that while the 
veteran's Substantive Appeal had included a number of other 
issues, the veteran had also withdrawn some of these, and as a 
result, the only pending appellate issues were entitlement to 
service connection for chronic cervical, thoracic and lumbosacral 
strain; and the two issues shown on the front cover of this 
decision.   

In rating action by the RO in July 2003, service connection was 
granted for cervical strain and for thoracolumbar strain, 
resolving those pending issues.  The other issues were denied and 
the ratings continued, and those issues were returned to the Board 
for further appellate consideration.

Service connection is now in effect as follows: thoracolumbar 
strain, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; temporomandibular joint syndrome, right, with 
degenerative joint disease of left condylar head with pain on 
motion, for which a 10 percent rating is assigned; and cervical 
strain, bilateral hearing loss, sinusitis, hypercholesterolemia, 
hemorrhoids, left varicocele and tension headaches, to each of 
which a noncompensable rating is assigned.


REMAND

In correspondence from the Board to the veteran in March 2004, it 
was noted that the Veterans Law Judge before whom he had 
previously testified was no longer with the Board.  It was further 
noted that by law, the Veterans Law Judge who conducted such a 
hearing was required to participate in the decision made on that 
appeal unless the veteran involved waived such.  Although a 
transcript was available and a decision could be made therein, the 
veteran was asked if he wanted another Travel Board hearing before 
a Veterans Law Judge.

In a document signed by the veteran on March 31, 2004, the veteran 
indicated that he did want such a hearing.

In view of the foregoing, this case is REMANDED for the following 
action:

The RO should schedule the appellant for a hearing before a Member 
of the Board sitting at the RO.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




